By the Court,
Kelly, C. J.:
The deed of J. M. Pritchard to his wife, the appellant, dated October 13, 1856, being between husband and wife, was void in law, but it nevertheless conveyed to her the equitable title to the one hundred and sixty acres described therein, which title she held at the tim e she procured a divorce from her husband in 1862. And the question now arises, what was the effect of the decree of divorce upon this equitable *466title? This, indeed, is the only question in the case. The statute then in force in this state in relation to the proceedings in divorce suits provided that “In granting a divorce, the court shall also make such disposition of the property of the parties as shall appear just and equitable, having regard to the respective merits of the parties, and to the condition in which they will be left by such divorce, and to the party through whom the property was acquired, and to the burdens imposed upon it for the benefit of children.” (Statutes of Oregon, 1855, p. 540.) Under this statute, when a decree of divorce was granted, a duty was imposed upon the court to make such a disposition of the property of both parties to the suit as under all circumstances should appear to the court to be equitable and just. In such eases it had jurisdiction over the property of both parties, as well as over their persons. This was expressly given by the law. In the case under consideration the appellant in her petition for a divorce from John M. Pritchard sets forth facts which show that she had a resulting trust in the lands of her husband because her real estate had been exchanged in part payment of it. And she asked the court to decree and set apart to her such real estate “or other property” as would be sufficient to reinstate her in her just rights to the donation claim exchanged for the land which she alleged was conveyed in fee-simple to her husband. In compliance with this prayer in her petition, the court in its decree ordered and directed the defendant, Jno. M. Pritchard, to deliver to her certain personal property, and pay her money amounting in all to one thousand dollars, and at the same time divested her of all her interest in law and equity in and to the real estate of her husband, and decreed that it should belong to him absolutely. This is the land now in controversy, and we think that after the decree of divorce the appellant ceased to have any equitable estate or interest in it. That the court had pov'er under the act of January 17, 1854, to transfer by its decree the property of one of the parties in a divorce suit to the other, is not now an open question. That was determined by this court in the case of Doscher v. Blackiston, decided at this term of the court. *467But it is objected to the validity of the decree in respect to tbe land, that the court had no authority to adjudicate and determine the contest as to the ownership of the land between the appellant and her husband, in the divorce suit, and therefore the decree is not binding on her by way of estoppel. The court did not decide any disputed right of property in that case. . There was no contest in regard to it, and the court only made such a disposition of the property as the statute authorized it to make.
It is also objected that there was no sufficient description of the land in appellant’s petition for a divorce so as to authorize the court to make any decree disposing of her interest in it. We think there was no necessity for any description of it. Appellant alleged in the petition that her husband was the owner in fee-simple of certain real estate, and set forth facts showing that she had an equitable interest in it. She asked for and obtained a decree giving her other property in lieu of it. The legal title to the land was already in her husband, and no transfer of it was sought. No description of it was therefore necessary, either in the petition or in the decree of the court. There was no error in the proceedings of the circuit court, and the decree will be affirmed.